                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

DARRYL MCGORE,

                      Plaintiff,                     Case No. 2:18-cv-103
v.                                                   Honorable Robert J. Jonker
BILL SCHUETTE et al.,

                      Defendants.
____________________________/

                          OPINION DENYING LEAVE
                TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil action purportedly seeking mandamus relief. Plaintiff seeks leave to

proceed in forma pauperis. Because Plaintiff has filed at least three lawsuits that were dismissed

as frivolous, malicious or for failure to state a claim, he is barred from proceeding in forma

pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the $400.00 civil action

filing fee applicable to those not permitted to proceed in forma pauperis. This fee must be paid

within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff fails to pay the

fee, the Court will order that this case be dismissed without prejudice. Even if the case is

dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d 378,

380-81 (6th Cir. 2002).

                                           Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are
meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In many more

than three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were

frivolous, malicious or failed to state a claim. See, e.g., McGore v. Wrigglesworth et al., No. 5:96-

cv-197 (W.D. Mich. Jan 8, 1997); McGore v. Mich. Sup. Ct. Judges, No. 1:94-cv-517 (W.D. Mich.
                                                   2
Jan. 25, 1995); McGore v. Nardi et al., No. 2:93-cv-137 (W.D. Mich. Aug. 2, 1993); McGore v.

Stine et al., No. 2:93-cv-112 (W.D. Mich. July 26, 1993); McGore v. Stine et al., No. 2:93-cv-77

(W.D. Mich. Apr. 30, 1993). Although many of the dismissals were entered before enactment of

the PLRA on April 26, 1996, the dismissals nevertheless count as strikes. See Wilson, 148 F.3d at

604. In addition, Plaintiff previously has been denied leave to proceed in forma pauperis on

numerous occasions for having three strikes. Moreover, Plaintiff’s allegations do not fall within

the “imminent danger” exception to the three-strikes rule. 28 U.S.C. § 1915(g). Plaintiff does not

allege facts showing that he is in imminent danger of serious physical injury.

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire

civil action filing fee, which is $400.00. When Plaintiff pays his filing fee, the Court will screen

his complaint as required by 28 U.S.C. § 1915A. If Plaintiff does not pay the filing fee within the

28-day period, this case will be dismissed without prejudice, but Plaintiff will continue to be

responsible for payment of the $400.00 filing fee.



Dated:     November 2, 2018                   /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE


SEND REMITTANCES TO THE FOLLOWING ADDRESS:
Clerk, U.S. District Court
399 Federal Building
110 Michigan Street, NW
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                 3
